LEHMAN, J.
(dissenting in part). The complaint alleges and the answer admits that the plaintiff and the defendant, prior to the 12th day of June, 1912, entered into an agreement to organize a domestic corporation under the name and style of the Bernard Granville Publishing Company and to conduct a music publishing business in the borough of Manhattan. On June 12th, and for some time prior thereto, the parties conducted this business pursuant to said agreement, published music, purchased and sold the same, and had incurred considerable expense. The complaint then alleges, among other things, and the answer denies:
“Fifth. That on or about the said 12th day of June, 1915, the plaintiff above named sold, assigned, transferred, and set .over unto the defendant herein all the said plaintiff’s right, title, and interest in and to the said business being conducted under the name of Bernard Granville Publishing Company.
“Sixth. That the reasonable value of the said right, title, and interest of the plaintiff herein then was and now is Ote sum of $1,000, which sum the defendant herein agreed to pay unto the plaintiff herein.”
At the trial there was no dispute as to the facts. The parties at that time stipulated practically all the material facts. By that stipulation it was agreed that the plaintiff’s investment in the business consisted of items aggregating the sum of $786.96. The stipulation further recites :
“The parties hereto further admit that the possession and control of said business has ever since the 12th day of June, 1915, been vested in the defendant.
“The defendant admits that he has not paid plaintiff anything on account of the alleged claim of the plaintiff herein.
“The parties hereto admit that no verbal agreement or conversation with reference to the allegations contained in paragraph V of the complaint took place between the plaintiff and the defendant, or any of their agents or representatives, and that the said alleged agreement, if it exists, is contained in the annexed Exhibits A to T, inclusive.”
After this stipulation was placed upon the record, the parties submitted the issues to the decision of the court without any motion on the part of the defendant to dismiss the complaint. Apparently both parties conceded that the real issue involved in the case was whether Exhibits A to T, which consist of telegrams which passed between the parties, constitute a binding contract. The learned trial justice has held that they do constitute a contract, and the defendant now appeals, claiming in effect that they constitute an offer and a counter offer. I entirely agree with the analysis of these telegrams contained in the opinion of Mr. Justice FINCH, and I agree that on their face they show that the offer of the plaintiff was not unconditionally accepted by the defendant. If the question before us now were whether the de*456fendant’s conditional acceptance bound the plaintiff to his offer, or even if the question before us were whether the defendant could be held to his conditional acceptance before the plaintiff in turn accepted the new conditions imposed by the defendant, I should unhesitatingly agree with the conclusion of Mr. Justice FINCH.
The question before us is, however, not so simple, for, as shown above, the parties have stipulated that ever since tbe 12th day of June, 1915, the possession and control of said business has been vested in the defendant and that if any agreement was made between the parties for the sale of plaintiff’s interests it is contained in the telegrams. This stipulation in my opinion takes this case out of the rule of the decisions relied upon by the defendant. In this case we have, not only an offer sell the plaintiff’s interest and a conditional acceptance of the offer, but also the conceded fact that thereafter and without further agreement the possession and control of the business vested in the defendant. In other words, it appears absolutely without dispute that both parties have assumed that the exchange of telegrams has resulted in a change in the status of the parties, and the defendant has obtained the benefit of his conditional acceptance of plaintiff’s offer.
It seems to me that under these circumstances we cannot consider whether the offer and the conditional acceptance constituted a contract, but we are bound to hold that, since the conditional acceptance has been acted upon by both parties, this constitutes a contract between them. It seems to' me that any other result would be clearly anomalous ; for by the stipulation of the parties the possession and control of the business has vested in the defendant, yet, if we dismiss the complaint on the ground that the defendant has never agreed to pay for the plaintiff’s share, the plaintiff will be absolutely precluded from ever obtaining any judgment for the value of the rights he has given up, relying on the defendant’s conditional acceptance of his offer to sell.
One difficulty, however, still remains in the case. Mr. Justice FINCH has clearly pointed out that the defendant attached two conditions to his acceptance of plaintiff’s offer, viz., that he would pay when he is capable and that he would pay what he thinks is due the plaintiff as per his offer to sell. The defendant chose to consider this conditional acceptance as an acceptance of his offer, and so notified the manager of the business, and apparently all the parties have acted upon this notification to the manager, and the defendant has thereby obtained the control of the business. The plaintiff had a perfect right to act upon the defendant’s conditional acceptance, regarding it practically as a counter offer; but he could not accept the benefits and disregard the burden of the offer. Therefore we must give due effect to the conditions imposed in that counter offer. The condition that the defendant would pay what he thinks is due is of no importance, because he has stipulated the exact amount of the plaintiff’s investment, and of course the offer does not permit him to act arbitrarily or in bad faith; consequently the conceded amount of plaintiff’s investment fixes the amount which defendant agreed to pay. He agreed, *457however, to pay only “when I am capable.” This constitutes a condition precedent to any right of action. See Tebo v. Robinson, 100 N. Y. 27, 2 N. E. 383. And the record is absolutely devoid of proof that this condition has been complied with.
The defendant did not, however, move to dismiss the complaint on any such ground, and it may well be that the defendant thereby waived this requirement. However, in view of the informal manner in which the case was tried, I think that the interests of justice require.a new trial, at which this issue may be litigated.
Judgment should be reversed, and a new trial ordered, with costs to abide the event.